 620DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDR. J. Reynolds Tobacco Co. and Union General )eTrabajadores A/A International Boilermakers,AFL-CIO. Case 24 CA-3873Februar) 7. 1979DECISION AN[) ORDERBY MEMBI.RS PENII.I.O. Mt RPIY. AN) TR ISl) \I tOn November 1, 1978, Administrative Law JudgeRobert C. Batson issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in response to the General Counsel's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, R. J. Reynolds TobaccoCo., Yabucoa, Puerto Rico, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASEROBERT C. BATSON. Administrative Law Judge: This pro-ceeding under the National Labor Relations Act, asamended, 29 U.S.C. § 151, e seq. (herein the Act) washeard before me on December 12 and 13, 1977,1 At HatoRey, Puerto Rico, based upon a complaint. with notice ofhearing, issued by the Acting Regional Director for Region24 (Hato Rey, Puerto Rico) on October 14. growing out ofa charge filed on August 5 by Union General de Trabaja-dores A/A International Boilermakers. AFL-CIO. hereinthe Union, alleging that R. J. Reynolds Tobacco Co..herein the Respondent, had violated Section 8(a)( 1) and (3)of the Act.The principal issues presented are whether Respondent.in violation of Section 8(a)( ) of the Act, created the im-All mnonths and dates hereaflter are 1977 unIlcs othcr t,,c iidicalld240 NLRB No. 89pression of surveillance of its employees' union activities:directed its employees to refrain from engaging in unionactivities: threatened its employees with reprisals for en-gaging in union activities; threatened its employees thatthe plant would close if the Union were selected as theircollective-bargaining representative: and coercively inter-rogated its employees concerning their union activities andthe union activities of other employees: and, in violation ofSection 8(a)(3), discharged, and thereafter failed and re-fused to reinstate its employee, Juan A. Santiago.All issues were fully litigated at the hearing; all partiesparticipated throughout by counsel and were afforded fullopportunity to examine and cross-examine witnesses, topresent evidence and arguments, and to file post-hearingbriefs. Briefs were filed by counsel for the General Counseland the Respondent.Upon the entire record, including consideration ofbriefs, and my observations of the testimonial demeanor ofthe witnesses testifying under oath, and upon substantialreliable evidence. I make the following:FiNDINg(S OF FACTI THE B SINESS OF RESPONDEN IRespondent, R. J. Reynolds Tobacco Co.. is, and hasbeen at all times material herein, a Delaware corporationwith an office and place of business located at Yabucoa,Puerto Rico. where it is engaged in the manufacture, sale,and distribution of cigarettes. During the 12 months imme-diately preceding the issuance of the complaint, which is arepresentative period, Respondent in the course and con-duct of its business purchased and caused to be deliveredto its plant materials and supplies valued in excess of$50,000, from points located directly outside the Common-wealth of Puerto Rico. The complaint alleges, Respondentadmits, and I find, that at all times material herein, Re-spondent is, and has been, an employer engaged in com-merce within the meaning of Section 2(2), (6). and (7) ofthe Act.II HtHE LABOR ORGANIZATION INVOI.VEDThe complaint alleges, Respondent admits, and I find,that at all times material herein Union General de Trabaja-dores A/A International Boilermakers, AFL CIO, is, andhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.III LI.EED NFAIR I.ABOR PRA( II(ESA. BackgroundAs noted above, Respondent is engaged in the manufac-ture and sale of cigarettes at its Yabucoa. Puerto Rico,plant, and at times relevant herein employed approximate-ly' 300 employees. All the unfair labor practices allegedhere occurred on the second shift, on which about 112 em-ployees work.It appears that on at least two occasions prior to 1977,attempts were made to organize Respondent's employees. R. J. REYNOLDS TOBACCO CO.621The record does not reveal if the Union involved in theprevious attempts at organization is the same as here. Theunion activities giving rise to the charge herein commencedin February as a result of discussions among some employ-ees concerning the need for a collective-bargaining repre-sentative. As a result of this activity. on March 3, theUnion sent a letter to Respondent demanding recognitionand claiming to have authorization cards signed by a ma-jority of the employees. The letter also named 10 employ-ees constituting an organizing committee. On the samedate the Union filed a petition for certification which re-sulted in an election conducted under the supervision ofthe Board's Regional Office on May 12. The Union lost theelection. The record reveals that objections to the electionwere filed and subsequently withdrawn.B. The 8(a)(1) AllegationsRespondent's alleged interference, restraint, and coer-cion of its employees in the exercise of their Section 7rights occurred during April and the first week of Ma.The testimony upon which these allegations are based wasgiven by employee Oscar Matos Ruiz and the alleged dis-criminatee, Juan A. Santiago. Matos testified in a straight-forward and convincing manner and was not cross-exam-ined on his testimony relating to statements made to himby Assistant Plant Manager Jose Javier Abaunza. I creditMatos.2On the other hand, Santiago's testimony was clear-ly influenced by his personal interest in the outcome of thiscase with respect to his discharge. However, his testimonyrelating to certain statements made to him prior to the elec-tion by Abaunza and Aponte had a ring of truth. So did histestimony relating to his union activities. The same cannotbe said for his testimony concerning critical elements ofevents leading up to his discharge. Accordingly, basedupon his demeanor, the record as a whole, and the consid-eration given to his personal interest in the outcome, withdue regard for the logic of probability, I credit some, butnot all, of Santiago's testimony. Edwards TransportationCo., 187 NLRB 3 (1970); see also ULniversal Camera Corp..179 F.2d 749 (2d Cir. 1950).About a month before the Board-conducted election.Assistant Plant Manager Abaunza came to Matos' table inthe plant cafeteria and asked him who had signed unioncards for him. Matos inquired as to why Abaunza wantedthe information and Abaunza replied. "[F]or nothing."Matos told him that it was personal and he could not givehim the information.3A few days later Abaunza came to Matos' work stationand told Matos that he had a list of 25 or more people whowere "hot" and that he was going to fire them. Under thecircumstances here, including the union campaign and Ma-tos' advocacy of the Union, I conclude Matos was warrant-ed to infer that "hot" referred to union adherents.As heretofore noted, I credit Matos' testimony over the2Abaunrza' denial of the specific statements attributed to h h l-,.AiaS uncon ln clng.Although `l.ri tei t r ified that erplosees t r;lnk i, \qucl al .l Pcdi, I U11(rug were present ;It this trne. the! Cere nll .llIed to leIf\ 1 reirdic this,ma;ller.unconvincing denials of Abaunza. Accordingly, I find andconclude that Abaunza coercively interrogated Matos byinquiring as to who had signed union cards for him, cre-ated the impression that employees' activities were undersurveillance by telling Matos that he had a list of 25 unionadherents, as understood by Matos. and threatened thatsuch employees would be discharged, all in violation ofSection 8(a)( I ) of the Act.Near the end of April Abaunza approached Juan Santi-ago at Santiago's machine and was greeted by Santiagowith ...this year the Union may win." According to San-tiago. Abaunza replied:And he told me that he did not see the reason whyI would be striving for this union since this was aunion of Socialists and Communists who liked to burnand destroy enterprises, and that I could see that Mr.Johnny Eliza and Mr. Julio Cuadaro had been thepersons who had burnt down the papers of the De-partment of Work in Yabucoa.One of them because unemployment payments hadbeen denied to him, and Johnny Eliza because he hadbeen fired by the Department of Labor. And that thiswould be prejudicial to me because I had been a can-didate for assemblyman for the NPP during the previ-ous elections.A word of explanation concerning the above-creditedquote is in order. Both Johnny Eliza and Julio Cuadaro arerepresentatives or officers of the Union. The NPP is theNew Progressive Party in Puerto Rico, which advocatesstatehood for Puerto Rico. Santiago had been a candidatefor assemblyman on the NPP ticket in the elections of1976.The General Counsel contends that by the above com-ment Respondent, by Abaunza, in violation of Section8(a)( ) of the Act, created the impression of surveillance ofits employees' union activities, coercively directed its em-ployees to refrain from any union activity, and threatenedits employees with reprisals for supporting the Union. I donot agree. Whether the statement made by Abaunza con-cerning the conduct of Eliza and Cuadaro is true was notlitigated. In my opinion Abaunza's comments to Santiagowere protected by Section 8(c) of the Act, and do not ex-ceed permissible bounds of antiunion emplover expres-sion.4Under the circumstances here, the only admonitionof possible reprisals for having engaged in union activitiesexpressed by Abaunza related not to reprisals affectingSantiago's employment. but to the possible effect of suchassociation on his political ambition. I find and concludethat Respondent did not violate the Act in any manner bythe conduct of Abaunza set forth above.Santiago further testified that near the end of April orthe first week in May Abaunza came to him while he wasworking at his machine and told that he knew of a compa-ny in Guayama that had closed down and left when aunion came in, and that it later came back producing thesame product. According to Santiago. Abaunza continuedby telling him that this company could do the same thing.Santiago told Abaunza that such message had been written1iSt /, , 2. 27 N RB i 177'. 1785 1 177 [/,Ln. ( rp. 'I)\I R It " I ('7I ' .,li ,C,.CII il e I ClCIIrlR .J .R E Y N O L D S T O B A C C O C O .6 21~~~~~~1 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the bathroom walls.5As heretofore noted, Santiago'stestimony concerning the statements made to him byAbaunza was convincing, and Abaunza's denials thereofwere not convincing. Notwithstanding the fact that I donot credit Santiago in all respects, I am persuaded thatAbaunza threatened Santiago that Respondent could closedown and leave if the Union were selected by the employ-ees. Accordingly, I find and conclude that Abaunza's state-ment to Santiago concerning Respondent's closing its plantviolated Section 8(a)( I) of the Act.Finally, it is alleged that Respondent, by Lino AponteOrtiz, about the first week of May "warned and directed anemployee to refrain from ". ..union activities" and "im-pliedly threatened an employee with reprisals" because ofhis union support. Apparently, the testimony intended tosupport this allegation was elicited from Santiago and isaccurately, except as noted, paraphrased by the GeneralCounsel in his brief as follows:On or about the end of April, production superinten-dent Lino Aponte Ortiz ...told Santiago that "some-thing big is going to happen after this election is over."[W]hen Santiago asked Aponte what was going tohappen Aponte did not answer. On yet another occa-sion, on or about the last week in April, Santiago ob-served that Aponte was standing nearby an area wherehe Santiago, apoke [sic. spoke] to two other employeesabout the Union. [The record does not establish thatAponte was aware of what Santiago was talking withthe employees about.] After standing there for 3 or 4minutes, Aponte approached Santiago and tld him ina "brusk voice" Isic], to get back to his machine andreturn to work.In his brief the General Counsel does not address a pre-cise contention with respect to the violation to be found bythe above-quoted credited conduct of Aponte. WhileAponte's comment, "something big is going to happenwhen this election is over," is susceptible of an interpreta-tion as either a threat of reprisals or a promise of benefits,it is equally susceptible of an innocuous interpretation. Iam also unable to find that Aponte's telling Santiago toreturn to his work station, under the circumstances here,had any tendency to interfere with, restrain, or coerce San-tiago in his union activities. Accordingly, I find and con-clude that Aponte's conduct set forth above does not vio-late Section 8(a)(1) of the Act.C. The Discharge of Juan 4. SantiagoAs heretofore indicated, from February to May 12, someof Respondent's employees were actively organizing forand supporting the Union in its bid to become their collec-tive-bargaining representative. As in two previous cam-paigns, Juan A. Santiago actively supported the Union bysigning a union authorization card, getting other employeesto sign such cards, and distributing union literature at theplant gate during shift changes. It should be noted thatIt appears t hat there ere cornim Ilr s uritcll t 11 the ihl ll I) .II x,.iIconveNing Ihe saime mrncsslgc there w;ls no c dcnce aIs I o ull i. repoillsihle for such wrings.Santiago was not the only employee so involved. Appar-ently the handbilling of the plant occurred after the filingof the petition for certification on March 3. On that datethe Union also sent a letter to the Respondent wherein itasserted that it represented a majority of the employeesand demanded recognition. The letter also named 10 em-ployees who comprised the organizing committee.Santiago's name was not among them. According to Santi-ago and Matos, Santiago's name was withheld from the listbecause he was already known to be a union supporter andalso to permit other names to be submitted to demonstrateto the employer a broader base of support for the Union.Santiago's name was included on a list of employee unionsupporters sent to Respondent about May 9.The counsel for the General Counsel contends that itwas because of Santiago's strong advocacy of the Unionthat Respondent discharged him on July 14, and not, asRespondent contends, for theft of cigarettes in violation ofits company rule no. 6.6Counsel for the General Counselagreed that Respondent's rule 6 was in existence and thatit was uniformly enforced.Juan A. Santiago was employed by Respondent fromMarch 1971 to July 14, 1977, at which time he was dis-charged, according to Respondent. for the unauthorizedtaking of cigarettes. During the summer of 1977, Santiagoworked on the second shift and operated a packaging ma-chine which packaged and sealed the "half packs" of ciga-rettes.7Lino Aponte Ortiz, superintendent of the nightshift, was Santiago's immediate supervisor. According toVictor Medina, Respondent's personnel manager, in De-cember 1976, some of Respondent's salesmen reported thatsome of their customers in the area were maintaining highinventories of cigarettes of the brand produced by Respon-dent at its Yabucoa plant and that those customers werenot buying weekly as they had in the past. Suspecting thatthe abundant supply of cigarettes in the area might be theresult of theft by some of its employees, in January, Medi-na admonished his supervisors to be on the alert for possi-ble theft by employees. In March, the plant engineer dis-covered three boxes of cigarettes, each box containing 60cartons, hidden in a "poly tub" located near a truck whichhad been assigned to take garbage to the dump. As a resultof this discovery, the supervisors were again requested tobe more alert to the possibility of theft; it was suggestedthat they might obtain the assistance of some of their em-ployees to discover those responsible for the thefts.Medina testified that the union activity, presumably thefiling of the petition for certification, prompted Respon-dent to hold in abeyance the plan to utilize employees toreport thefts. for fear that such activity might provoke acharge that Respondent was engaging in surveillance of theunion activities. After the election, about June 20, Respon-dent brought two people into the plant specifically to at-tempt to determine the persons responsible for the thefts.Only the president of the company, the general manager,and Medina were aware of the undercover personnel. Med-ina indicated this step was necessary because of the possi-Rile I pioid.lc II1 perillinCi pLlrt: l king cikL Creticexl ( OhaICCO llthoutpecfic pCll11,t1i1 'h;l e1l tall Ulilni;Ir dich;argC .""*Ilf p.,ke" ir p;:itck.l co Tlllltnil 1l 0 cigareltte aI (Ipp.l..ed t, 20C:i -,,iii, i ll i tle k[i P[ICl 'C R. J. REYNOLDS OBACCO CO.623bilitv that supervisors personnel might also be involved inthe thefts. Reports were made to the general manager. Nodisciplinary action was ever taken as a direct result of re-ports by the undercover personnel, according to Medina.because supervisors were able to obtain sufficient evidencewithout utilizing those reports. While not entirel clear, itappears from Medina's testimony that two or three em-ployees were discharged during this period for theft and sixor eight were asked to. and did. resign.While the foregoing is not particularly relevant toSantiago's discharge. it provides a background againstwhich Respondent's conduct can be measured.The Respondent had reason to suspect Santiago of theftof cigarettes since February. when his fellow employee. Pe-tra uz Morales Ortiz. informed Night Shift SupervisorAponte that she had seen Santiago put small boxes of ciga-rettes in his socks, under his belt. and in his pants pocket.Aponte told Morales that he would try to obtain evidenceor catch Santiago with the cigarettes, because he did notwant to get her involved and possibly accused of liing.Morales, who worked as an inspector on the machineadjacent to the one operated by Santiago. testified in aconvincing and credible manner, and I credit her testi-mony. Morales observed Santiago placing the half packs ofcigarettes inside his clothing for the first time in Januar.According to Morales. during the ensuing months she ob-served this many times. twice per shift: at about 7:15p.m.--just before breaktime and again just before the endof the shift.' Employees were permitted to leave the plantand go to the parking lot during their break time As notedabove. in February she reported Santiago's conduct toAponte.'In June. after the Board-conducted election. apparentlyin response to Medina's suggestion that the superisors uti-lize emploees to aid in detecting employees taking ciga-rettes. Aponte requested Morales to cooperate with him incatching Santiago stealing cigarettes. Morales agreed to co-operate with Aponte and they agreed that if she saw Santi-ago with unauthorized cigarettes)" she would signalAponte b placing her hand on the middle of three boxeslocated near her machine. Morales testified that a few days( O d irccl CX1.1 a l ll '1 I " II I t \1, ,il ll. it ' M o la lc, cxlllfi d II.,1 h s' nSarStlan i kto A C l garttltt, onlJk.IV.l' I JAC Ie o C l r ¢.ldfln of Jl"It' cIlll [cthe, ,llden\,,)x c ltx ~lll .IIlt tl Hll sl~ .1,g [ h il l .1 rJlt, x li .hlH x I x llf[nlin\ Icak i hc \hii .Ii .1 c tIat l \l icc Vlit / It-c lhIt ,pp t.r> Ihal fr > .( lic n .Siils nai o' aIIno d tairiC 11 iii llr, crcIhenl eck, frl tnd, ind cidonrr if ctcr pok c to cani ,t .h lrc IIi J C tii. llii IICIlI.apparcn tlr trnIC hiL t ll l I 1CI 1or,l, l ink S1 nin .InIn ,id .1 1t ll flli. lij CIIIoctto I, ohe ffice nd .nln td .Itn I 'f " ik , 1u 411 " f eItill"'r i u 1.tl hScrniorli e Ir n rin r eporliini i " tS o i Iduo i po't jrr n ipr, Intcuc tc' Jiia rInt al or l ncl ed inIull i. I l i p rtiuadcd Ihii tt.li ntc ipotcd ,, ileI t lllpin i. mtd, tl t ptntutr cd t, t.ie idl [tl i>c..l i n t" it'\1 tl ii r nh lmhilic it work Such nmrc tkcrr i i '"lo-tc .llarcilct hcf,,iC ilic, ncIcipin kagzcdIhe ufricli for Ih (;tcncilJ (Initnc! r t i d I II .nI. .gI .I ChtllImllllt'"x ;li Bl h t ltf i r tlhl at r Ic ,cit '0 rcrn, k, lh ]ni i ortl nu H tli t,ihpp d t I i lnaiclt, if i l J nitl,l Al nil .c lplcd In dcIIiI, *[ICnn thlntor Iit par k.rtic tf Cot etIrc l itc I 1 ii I tlt 1 ilc 1i hil, l l .ii pcrxult ha t Salnitiacn did xar m omkt .iJ thi l l i ri it .,[ l S Ale Ii tl t p n.l kx .IciLarcItIC, mulid fit lInd thilte .c. k h, I [ii e c bi t 1 p.rit n .lt ll; i cn/X lil das Mora/t,- te·tiflwdlater at about 7:15 p.m.. just before breaktime. she sawSantiago place 8 or 10 half packs of cigarettes inside hissocks and she signaled Aponte.iAccording to Aponte. when he observed Morales' signal.he had Santiago relieved from his machine and took him tothe office. En route. Aponte was stopped by another em-plosee and Santiago went into the restroom. A momentlater Aponte followed Santiago into the restroom and sawSanrtiago emerge from the "last stall." Not to arouseSantiago's suspicion. Aponte looked in each unoccupiedstall and, in the last one. from which Santiago hademerged. he found two half packs of cigarettes in the trashcan. Aponte left them there. When Aponte came out of therestroom. Santiago was not in sight. but a moment later heapproached Aponte from the direction of the locker area.Aponte. deciding Santiago had gotten rid of any cigaretteshe had on him, took him on to the office and discussed hisproduction.Santiago's version of this event is that Aponte walkedbehind him en route to the office; that he stopped to washhis hands and Aponte stood right behind him; that he wentinto the last booth in the restroom and Aponte stood at thedoor: and that upon his leaving the booth. Aponte immedi-atel) went into the same booth, emerged. and took him tothe office and discussed his production. Santiago toldAponte that no one had ever been taken to the office atthat hour (breaktime) to discuss "these matters" (produc-tion). Santiago's comment to Aponte concerning callinghim to the office during break to discuss production cir-cumstantiall corroborates Aponte that he talked with San-tiago at that time because he had reason to believe thatSantiago had unauthorized cigarettes on him.According to Morales, when Santiago returned from theoffice he stated in a loud voice. "[T]hey almost caught me.one has to e more careful because the , are watching." Afew da- s later Aponie asked Morales to continue to coop-erate with him in trying to catch Santiago.Morales testified that near the end of the shift on JuNk14. she observed Santiago placing half packs of cigarettesin his socks, under his belt, and in his pockets. Aponte wasnot in sight. Morales went to the office of the plant nurse.Maria zpiranza Medina. and asked her if she knew whereAponte was. Medina told Morales that Aponte was up-stairs in his office. Morales asked Medina to go to theoffice and tell Aponte that Santiago had some cigarettes.Medina conveyed Morales' message to Aponte.Upon receiving Morales' message. Aponte lookedthrough the window facing the plant and saw Santiagonear the timeclock. He immediately went to Santiago andinstructed him to go to the office. According to Aponte. hefollowed Santiago up the stairs to the office and, in sodoing. observed bulges in Santiago's socks and what ap-peared to be a package of cigarettes in his shirt pocket. Inthe office Aponte told Santiago that he knew that he hadunauthorized cigarettes on him and asked him to turn themover. Santiago produced a package from his shirt pocket.Aponte asked for the others and Santiago took anotherfrom his trouser pocket. Upon being pressed to turn overthe others, Santiago admitted that he had others but statedthat he would not turn them over because he felt Apontewould be unfair to him. lie told Aponte that others wereR .~ ~ ~ ~ ~ ~ J .R Y O D O A C O 2 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaking more than he.l2Santiago refused to name other em-ployees who were taking cigarettes. Aponte then told Santi-ago he could resign or he discharged. Santiago refused toresign and Aponte instructed him to come back to theplant at 9 a.m. the following day. About 10 a.m. on July 15.Santiago arrived at the plant and Aponte again gave himan opportunity to resign. Santiago proclaimed his inno-cence and said Aponte would have to prove in court thatSantiago took cigarettes.Analysis and ConclusionThe counsel for the General Counsel contends, in sub-stance, that Respondent fabricated the evidence andcharges of theft against Santiago and utilized them as apretext to discharge him because of his strong support forthe Union. The Board has long held that theft by an em-ployee provides the employer a legitimate reason to dis-charge. However, the finding that Respondent had a legiti-mate reason to discharge is not necessarily dispositive ofthe issue of discrimination, where it is shown that "a dis-criminatory motive was a factor in the employer's deci-sion." Where good cause exists the burden rests, as it must.upon the General Counsel to discover not simply someevidence of improper motive, but to establish an "affirma-tive and persuasive reason why the employer rejected thegood cause and chose a bad one." Firestone Tire & RubberCompani v. N.L.R.B., 539 F.2d 1335 (4th Cir. 1976).Santiago was employed by Respondent for over 6 yearsand, insofar as the record before me reveals, was a satisfac-tory employee. Respondent had known of Santiago's sup-port for the Union during two previous union campaignsand was aware of his activities in the 1977 campaign. Also,Respondent had been informed that Santiago was takingunauthorized cigarettes as early as February, but it took noaction until July, well after the election and the withdrawalof the objections thereto. While it may be argued that Re-spondent's delaying action or disciplinary measures againstan employee who has been reported stealing cigarettes mil-itates against a finding that the conduct engaged in was soegregious as to warrant discharge 6 months later, I am per-suaded that the delay was occasioned by an overabun-dance of caution on the part of Respondent because of theunion activities. Personnel Manager Medina indicated thata common wealth tax of 41 cents per package (full pack)and 20-1/2 cents per half pack tax is levied on all cigarettesleaving the warehouse, and strict measures are necessary toinsure that all cigarettes getting to the market place havethe tax paid on them. While this justification for the ruleregarding discipline for thefts was unnecessary. it did dem-onstrate that there was more involved than the mere theftof a few packages of cigarettes. In that regard, it should benoted that counsel for the General Counsel does not take12 A.cordlLng I, SanllgIO. upont .lrrlI i 11 i he,, ,oftc. lie 1 .1[,l dcchlltcdito be .ealted a; Apotle rcquc..Icd pon hbil l a'.ked ia wccond riic. hie tdown Aponlte Iold huim. "[(;ili e tihc d cicr. rcttcs oul ale 1in ll ol 1111pocket." Santiaeo told Aponte he did no have to shr,. hil IIsI pockeloUpon Apontc'\ repeaied i i ecstcm .Santiago produced Iis ,.ir kC,\ IiuiisOl t .hanL ge froItl hi pocke ts. but Ilo tIg.illrcttle Apollt tht l hitcd i\n,,packages of cigarette, frot hlilld n objhlcl oll hIt desk aillld d S t..,no."llhis is forbidden .ithin the plantissue with the existence or uniform enforcement of the rule.In my view, had Respondent been looking for a pretextto terminate Santiago for his union activities, it could havefound one before his discharge on July 14. Thus, it couldhave discharged Santiago in January, prior to any currentunion activity, when Morales first reported Santiago's tak-ing cigarettes. At that time, Respondent knew of Santiago'ssupport for the Union in two previous campaigns. Second-v., it could have discharged him in June, relying upon Mo-rales' second report of Santiago's taking cigarettes, notwithstanding the fact that Aponte was unable to catch San-tiago with the cigarettes on him. Moreover. had Respon-dent's motive been to discourage union membership andactivities, discharging Santiago prior to the election wouldhave been much more effective.As to the General Counsel's contention that the chargeof theft was fabricated, it appears that, by the same ratio-nale. had Respondent been inclined to fabricate suchcharge as a pretext to discharge Santiago for his union ac-tivity, it would have done so before the election.Accordingly, I conclude that the General Counsel hasnot shown that the termination of Santiago's employmentwas violative of Section 8(a)(3) and (I) of the Act.CoNt .l SIONS of LAWI. Jurisdiction is properly asserted in this proceeding.2. By coercively interrogating its employees concerningtheir union membership, activities, and desires and theunion membership, activities and desires of other employ-ees; creating the impression that it was watching its em-ployees' union activities; threatening to its employees thatit would discharge those employees who supported theUnion: and threatening to its employees that it would closethe plant if they selected the Union as their collective-bar-gaining representative, Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a( ) and Section 2(6) and (7) of the Act.3. Respondent did not violate Section 8(a)(3) and (I) ofthe Act by discharging Juan A. Santiago.4. Respondent did not engage in any other conduct vio-lative of Section 8(a)( I ) of the Act as alleged in the com-plaint.TinEt REMtDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist from those or any like orrelated acts and to take certain affirmative action designedto effectuate the purposes of the Act. Such affirmative ac-tion of Respondent shall be to post at its place of business,as hereinafter set forth. the usual information, Notice toEmployees, attached hereto as an Appendix. Such noticeshall be printed in both the English and the Spanish lan-guage.Upon the entire record, and pursuant to Section 10(c) ofthe Act. I hereby issue the following: R. J. REYNOLDS TOBACC(O CO.625ORDER The Respondent. R. J. Reynolds Tobacco Co.. Yabu-coa, Puerto Rico, its officers, agents. successors, and as-signs, shall:1. Cease and desist from:(a) Coercively interrogating its employees concerningtheir Union membership, activities, and desires and theunion membership, activities, and desires of other employ-ees.(b) Creating the impression that it is watching its em-ployees' union activities.(c) Threatening its employees that it will discharge allthose employees who support the Union.(d) Threatening its employees that it will close its plantif they select the Union to represent them.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Post at its Yabucoa. Puerto Rico, plant copies of theattached notice marked "Appendix".'4Copies of said no-tice, on forms provided by the Regional Director for Re-gion 24, printed in both the English and the Spanish lan-guage, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 24. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and itherebN is. dismissed insofar as it alleges unfair labor prac-tices not found herein.I tihe cent no e\ception,T are filed as pro.ided h Sec 1fi246 of heKRule .1nd RIL.lilor o[ ICl Natill.ll la hor Rla.lonlls Board. he findilng.-iluiil-l>jln .li1 r¢clAlllr endld O(der herein Th.ll. is prsiided in SoeIi2' 4 f the Rilc, lld ReCAliton,. he adpied h\ he adoprd r d hecorne,Ii 1 l x 1d illllst llloI .'A la ()rder. and all hlections thereto 1ha.ll hdeclltd .aixcd fr .all purpoewsI' h the event that this Order is enforced by a Judgment f .a I niled51sc ( -iiil of ppe.al. the iord, in he nlotice reading '"tioied h Orderf e \.ilio.lil I hor R/.lllal, Boalrd" hall read 'Poslcd Ptiruanl tI d.Ildeiiicnit f he I nled Slares (Court f ppeals Irlnforlng aln Ordetl f theNdll. ildl I lhir Relalron, o,.ArdAPPENDIXNOTIC'i To EMPIOYit -sPOSIED BY ORDER OF JiltNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWi WILL. NOT coercively interrogate our employeesabout their union membership, activities, or desires, orabout the union membership, activities. or desires ofother employees.WE Wt.LL NOT create the impression that we arewatching our employees' union activities.WE 'IL.L NOT threaten to discharge employees whosupport Union General De Trabajadores A/A Inter-national Boilermakers AFL-CIO. or threaten to closeour plant if our employees select the Union to repre-sent them.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed under Section 7 of the Na-tional Labor Relations Act, as amended.R J REYNOLDS TOBACCO CoR. J. REYNOLDS TOBACO CO. 625